Order filed July 10, 2018




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                    NO. 14-18-00529-CV
                                         ____________

            IN THE INTEREST OF S.J.N., AND R.L.N., CHILDREN


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2017-03363J

                                            ORDER
       This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The judgment was signed
May 24, 2018.1 The notice of appeal was due within 20 days, which was June 13,
2018. See Tex. R. App. P. 26.1(b), 28.4(a). Appellant S.N., however, filed his notice
of appeal on June 25, 2018, a date within 15 days of the due date for the notice of


1
 The notice of appeal states, “The order being appealed is entitled Decree for Termination dated
June 6, 2018.” No such decree signed on that date appears in the clerk’s record. The record contains
only one order signed June 6, 2018. It grants S.N.’s trial counsel’s motion to withdraw and appoints
appellate counsel.
appeal.

      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant S.N. to file a proper motion to extend time
to file the notice of appeal by July 20, 2018. See Tex. R. App. P. 26.3, 10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                   PER CURIAM